Name: 2003/71/EC: Commission Decision of 29 January 2003 on certain protective measures in respect of infectious salmon anaemia in the Faroe Islands (Text with EEA relevance) (notified under document number C(2003) 363)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  health;  tariff policy;  Europe;  fisheries;  international trade
 Date Published: 2003-01-31

 Avis juridique important|32003D00712003/71/EC: Commission Decision of 29 January 2003 on certain protective measures in respect of infectious salmon anaemia in the Faroe Islands (Text with EEA relevance) (notified under document number C(2003) 363) Official Journal L 026 , 31/01/2003 P. 0080 - 0083Commission Decisionof 29 January 2003on certain protective measures in respect of infectious salmon anaemia in the Faroe Islands(notified under document number C(2003) 363)(Text with EEA relevance)(2003/71/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(7) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(3), and in particular Article 22(6) thereof,Whereas:(1) The occurrence of infectious salmon anaemia (ISA) in the Faroe Islands, led to the adoption of Commission Decision 2000/574/EC of 14 September 2000 on certain protective measures in respect of infectious salmon anaemia (ISA) in salmonids in the Faroe Islands(4), as last amended by Decision 2002/110/EC(5). The measures include a ban on imports into the Community of live salmon and stringent conditions for the importation of certain products for human consumption. Those measures apply until 1 February 2003.(2) Despite the measures undertaken by the Faroe Islands, further outbreaks of ISA were notified by that state in 2002, and a rapid eradication of that disease cannot therefore be envisaged.(3) The International Office of Epizootic Diseases (IOE), has given an opinion stating that there is no evidence of vertical transmission of ISA virus.(4) On the basis of the opinion of the IOE, and the experience and practice of Member States and third countries affected by ISA, it has not been demonstrated that it is necessary to retain the protective measures provided for in Decision 2000/574/EC relating to eggs and gametes of the family Salmonidae coming from a farm in the Faroe Islands that is not under animal health restrictions due to a suspicion or an outbreak of infectious salmon anaemia, and it is thus appropriate to replace the measures by those contained in this Decision and Decision 2000/574/EC should accordingly be repealed.(5) In light of the disease situation in the Faroe Islands, the protective measures contained in this Decision should remain applicable until February 2004.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Live fish, eggs and gametes belonging to the family Salmonidae1. Member States shall prohibit imports of live fish belonging to the family Salmonidae originating in the Faroe Islands.2. Member States shall prohibit imports of live eggs of fish belonging to the family Salmonidae originating in the Faroe Islands, unless they have been disinfected twice, both at the green egg stage and the eyed egg stage, and subject to the consignments being accompanied by a certificate in accordance with the model laid down in Annex I of this Decision.3. Member States shall authorise the import of live gametes of fish belonging to the family Salmonidae originating in the Faroe Islands.Article 2Conditions for the import of non-processed slaughtered fish belonging to the family Salmonidae for human consumptionMember States shall authorise import of slaughtered Atlantic salmon (Salmo salar), sea trout (Salmo trutta) and rainbow trout (Oncorhynchus mykiss) originating in the Faroe Islands provided that they are eviscerated, or when they are non-eviscerated, provided that the consignments are accompanied by a certificate in accordance with the model laid down in Annex II of this Decision.Article 3Derogation for scientific purposesBy way of derogation, Member States may allow the importation into their territory of samples of the animals and products covered by the present Decision for scientific purposes.Article 4Decision 2000/574/EC is repealed.Article 5The Member States shall amend the measures they apply in trade in order to bring them into conformity with this Decision. They shall forthwith inform the Commission thereof.Article 6This Decision shall apply from 3 February 2003 until 1 February 2004.Article 7This Decision is addressed to the Member States.Done at Brussels, 29 January 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 24, 30.1.1998, p. 9.(4) OJ L 240, 23.9.2000, p. 26.(5) OJ L 40, 12.2.2002, p. 13.ANNEX I>PIC FILE= "L_2003026EN.008202.TIF">ANNEX II>PIC FILE= "L_2003026EN.008302.TIF">